                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


PEDRO A. GARCIA                                   §

VS.                                               §               CIVIL ACTION NO. 9:17-CV-72

JOHN P. BOLTON, et al.,                           §

             MEMORANDUM ORDER OVERRULING OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Pedro Garcia, an inmate formerly confined at the Polunsky Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendants John P.

Bolton, Sean R. Burks, Johnny R. Farris, Patricia Garney, and Joseph Smith.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends defendant Farris and Smith’s Motion for Summary Judgment be

granted (docket entry no. 83).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff filed

objections to the Report and Recommendation of United States Magistrate Judge (docket entry no.

91). This requires a de novo review of the objections in relation to the pleadings and applicable law.

See FED. R. CIV. P. 72(b).

       Plaintiff argues he has established that he was assaulted by defendant Bolton and, as a result,

summary judgment as to defendant Smith and Farris is not proper. Defendant Bolton, however, has

never been served in this case. Furthermore, plaintiff does not allege that defendant Farris and Smith

actually assaulted him. Plaintiff’s claims as to these defendants is separate and distinct from the

claims against defendant Bolton and thus require a different legal analysis as outlined by the

Magistrate Judge.
        In his objections, plaintiff states he would like defendant Smith to be sanctioned and held

accountable for intentionally trying to conceal defendant Bolton’s assault by “answering my Step 1

claiming that there was no evidence to warrant an investigation.” Plaintiff complains defendant

Smith misused his authority and position when he denied the grievance as a disciplinary report

already found defendant Bolton used “unnecessary and excessive force” on plaintiff. As outlined

by the Magistrate Judge, an offender “does not have a federally protected liberty interest in having

[his] grievance resolved to his satisfaction.” Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir. 2005).

The Magistrate Judge did not err in determining that plaintiff failed to show a constitutional violation

regarding his grievance. To the extent plaintiff objects to the Magistrate Judge’s finding that
plaintiff’s claim of conspiracy against defendant Smith lacked merit, the objection is similarly

overruled. Plaintiff has failed to allege, let alone show, there was an agreement between persons

acting under color of law to commit an illegal act and an actual deprivation of his constitutional

rights in furtherance of a conspiracy. Hale v. Townley, 45 F.3d 914, 920 (5th Cir. 1995). The

disciplinary action against defendant Bolton directly refutes the allegation of a conspiracy between

the defendants to cover up the assault.

        As to defendant Farris, plaintiff states he needs to be given better training on how to stop or

prevent co-workers from assaulting offenders in the future. Specifically, plaintiff argues defendant

Farris should have pulled plaintiff away from defendant Bolton’s attack and failed to do so. As

outlined by the Magistrate Judge, the competent summary judgment evidence shows that defendant

Bolton struck plaintiff one time without provocation. Plaintiff does not allege, and the competent

summary judgment evidence does not show, that defendant Farris had any advanced notice that

defendant Bolton was going to strike plaintiff and was somehow in a position to intervene.

Plaintiff’s claim of failure to protect against defendant Farris should be denied.




                                                   2
                                           ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.


              So ORDERED and SIGNED March 20, 2019.




                                                      ____________________________
                                                       Ron Clark, Senior District Judge




                                              3
